Citation Nr: 0529164	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  96-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for fracture residuals of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  He also has periods of active duty for training with 
the Army National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan, that granted entitlement to service 
connection for a left leg fracture and assigned an initial 10 
percent evaluation.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.

REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268 (1998).  In other words, where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Id.  The veteran argues the requirements of the Board's 
February 2000 remand were not met in this case, and the Board 
agrees.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).

The veteran has identified outstanding service medical 
records dated from 1994 to 1996 from Ireland Army Hospital in 
Fort Knox, Kentucky.  The most current information suggests 
these records are still with the veteran's Army National 
Guard unit.  Although the record contains three documented 
attempts by the RO to contact the veteran's National Guard 
unit, there has been no confirmation that the records do not 
exist or that the custodian does not have them.

Despite the Board's February 2000 remand instructions that VA 
conduct an examination, the most recent VA examination of 
record is dated in July 1998.  The delay in conducting 
another examination appears to be related to the Board's 
previous request that the examination be conducted during a 
flare-up of the veteran's service-connected left leg 
disorder, thus requiring a coordination of scheduling with 
the veteran.  This has proven impractical and has 
unnecessarily delayed the appeal process.  Regardless of 
whether a flare-up is present at the time of examination, a 
re-examination would clarify other questions involved in 
rating the left leg disorder, such as whether the veteran's 
left leg fracture residuals now involve arthritis.  For 
scheduling purposes, however, it is noted that in a February 
2005 report of contact, the veteran's spouse indicated the 
veteran was deployed to Iraq in October 2004. 

Finally, in considering this issue, the RO must take into 
account that this is on appeal from the initial grant of 
service connection and that the issue should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, this case is remanded for the following actions:

1.  The RO must make another attempt to 
contact the veteran's Army National Guard 
unit to obtain medical records dated from 
1994 to 1996.  The search must include, 
but is not limited to, another request to 
the address provided by the veteran, 
another request to the State Adjutant 
General, as well as a request that the 
veteran attempt to provide VA with these 
records by obtaining them directly from 
his unit.


All efforts to acquire the veteran's 1994 
to 1996 service medical records must be 
documented.  If the service medical 
records are not found after an exhaustive 
search, that fact, as well as the actions 
taken, must be noted in the claims file.

2.  To determine his availability for 
examination, contact the veteran or his 
spouse to inquire when he will return from 
active duty overseas.

The veteran must then be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current nature and severity of his 
service-connected fracture residuals of 
the left leg.  The veteran's VA claims 
files must be made available to and 
reviewed by the examiner prior to the 
examination.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail, to 
include any limitation of motion.  X-rays 
must be performed.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected left leg 
disorder, to include any weakness, 
fatigability, incoordination, or flare-
ups.  The examiner must differentiate, if 
possible, any symptomatology due to 
nonservice-connected left leg disability 
from service-connected left leg 
symptomatology.  The examiner must 
identify any objective evidence of pain 
and any functional loss associated with 
pain.  The examiner must also provide an 
opinion on the impact of the service-
connected disabilities on the veteran's 
ability to work.  If any of the 
information requested above cannot be 
provided without resort to speculation, it 
must be noted in the examination report.  
The rationale for each opinion expressed 
must also be provided.  A typed 
examination report must be prepared and 
associated with the veteran's VA claims 
file.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
must be provided a Supplemental Statement 
of the Case.  The veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

